 KELLY TRANSFER, INC.Kelly Transfer,Inc. and Over-the-Road,City Trans-fer, Cold Storage,Grocery and Market Drivers andHelpers,Inside Employees,LocalNo. 544,affiliat-ed with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 18-CA-4072October 25, 1974DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn June 19, 1974, Administrative Law Judge Rob-ertCohn issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order,' as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, KellyTransfer, Inc.,Minneapolis,Minnesota, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1.Delete paragraph 1(a) and reletter the subse-quent paragraphs accordingly.2.Substitute the attached notice for that of theAdministrative Law Judge.iWhile in agreementwith the AdministrativeLaw Judge that a bargain-ing order is appropriate here,Members Kennedy and Penellorelysolely onthe 8(a)(1) and(3) violations committedby theRespondent as the basisforsuch an order SeeSteel Fab,Inc.,212 NLRB No. 41(1974). They thereforedo not adopt the AdministrativeLaw Judge's5(a)(5) finding.Member Fan-ning dissents from the dismissal of the 8(a)(5) finding of the AdministrativeLaw Judge for the reasons stated in his dissent inSteel-Fab,Inc, supraAPPENDIX329NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunityto present their evidence, the Board has found thatKelly Transfer, Inc., violated the National Labor Re-lations Act, as amended, and has ordered us to postthis notice.We therefore notify you that:WE WILL bargain collectively, upon request,with Over-the-Road, City Transfer, Cold Stor-age, Grocery and Market Drivers and Helpers,Inside Employees, Local No. 544, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,as the exclusive representative of all our employ-ees in the bargaining unit described below withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of em-ployment and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time drivers em-ployed by Kelly Transfer, Inc., excluding of-fice clerical employees, guards, and supervi-sors as defined in the Act.WE WILL NOT discharge or otherwise discrimi-nate against employees because of their unionmembership or activities.WE WILL NOT coercively interrogate employeesconcerning their union activities.WE WILL NOT threaten our employees with re-prisals if they join the Union or otherwise en-gage in union activities.WE WILL NOT promise our employees benefitsif they refrain from joining the Union or other-wise engaging in union activities.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exerciseof their rights to self-organization, to form, join,or assist any labor organization, to bargain col-lectively through representatives of their ownchoosing, and to engage in other concerted ac-tivities for the purposes of collective bargainingor other mutual aid or protection, or refrainfrom any or all such activities.WE WILL offer Dellis and Dennis Reich imme-diate and full reinstatement to their former posi-tions or, if those positions no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights and privi-leges, and make each of them whole for any214 NLRB No. 52 330DECISIONSOF NATIONALLABOR RELATIONS BOARDlosses they may have suffered by reason of ourengaged in commerce within the meaning of Section 2(2),discrimination against them.(6) and(7) of the Act.KELLY TRANSFER, INC.DECISIONSTATEMENT OF THE CASEROBERT COHN,Administrative Law Judge:This proceed-ing, tried before me at Minneapolis,Minnesota,on March7 and 8, 1974,with all parties present and represented bycounsel,involves a complaint issued I pursuant to Section10(b) of the National Labor Relations Act, as amended(herein the Act), alleging that Kelly Transfer,Inc. (hereinthe Company or Respondent),violated Section 8(a)(1), (3),and (5)of the Act by engaging in certain conduct morefully described herein. By his duly filed answer,Respon-dent generally admitted the jurisdictional allegations of thecomplaint,and further conceded that it discharged the twoalleged discriminatees on January 11, but denied that suchtermination was motivated by an intent to interfere withthe charging Union'sorganizational activities.After theclose of the hearing,and-within the time allowed,a briefwas filed with me by counsel for the Respondent, whichhas been duly considered?Upon the pleadings,stipulations of counsel,the evi-dence,including my observation of the demeanor of thewitnesses,'and the entire record in the case,Imake thefollowing:FINDINGS OF FACT1.COMMERCEAt all times material herein,Respondent,aMinnesotacorporation,has maintained its principal office and placeof business in Minneapolis,Minnesota,where it is engagedin the transportation of floor covering materials and relat-ed products.During the year ending December 31, 1973,which period is representative of its operations during alltimes material hereto,, Respondent,in the course and con-duct of its business operations,performed transportationservices valued in excess of $100,000, of which in excess of$50,000 were performed for other nonretail enterprises lo-cated within the State of Minnesota, each of which either-annually receives goods and materials valued in excess of$50,000 at its facilities in the State of Minnesota directlyfrom points outside the State of Minnesota, or annuallysells and ships goods valued in excess of $50,000 from itsMinnesota facilities directly to points located outside theState of Minnesota.I find and conclude that the Respondent is an employerIDated February 13, 1974,based upon a charge filed January 11, 1974.All dates hereinafter refer to calendar year 1974, unless otherwise indicated2 Counsel for-'Respondent also subsequently filed a motion to correct thetranscript of proceedings.No objection having been filed by any of theother parties,the motion is hereby granted.-3 Cf.Bishop andMalco,Inc.,d/b/aWalker's,159 NLRB 1159. 1161(1966).11.THE LABORORGANIZATION INVOLVEDOver-The-Road,CityTransfer, Cold Storage,Groceryand Market Drivers and Helpers, Inside Employees, LocalNo. 544,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica(herein the Union),is a labor organization withinthemeaningof Section 2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA. Background-Respondent is essentially a local cartage operation whichpicks up and delivers materials(mostly carpet and linole-um) in and about the Minneapolis-St. Paul area. Its officesare located in the home of its president and owner,RobertKelly, who also,on occasion,may make a delivery himself.Its employee complement at the time of the events hereinconsisted of four regular drivers, one regular part-timedriver,and several drivers who might be classified as "ca-sual," i.e., they were on call when needed!The driversnormally drove their trucks to their home in the evening orparked them in the parking lot of Carson Pirie Scott, theRespondent's principal customer.Itwas at the latter loca-tion that the drivers normally met every day to secure theirloads and exchange information. The record further re-flects that Robert Kelly viewed this small organizationsomewhat as an extension of his family,and that he as-sumed a rather paternalistic relationship with the drivers. Itis in this context that we view the evidence respecting theunion campaign which commenced on the evening of Jan-uary 3.B. The Union Meeting and Its AftermathDellis Reich contacted the union representative, and ameeting was set up to be held at his home on the evening ofJanuary 3. Present were Dellis and Dennis Reich, alongwith employee Michael Power and two union representa-tives.sAt the meeting,the union representatives discussedthe advantages of belonging to their organization,and thethree employees signed union authorization cards at thattime.The following day, Friday,January 4, the union repre-sentative filed a petition for an election with the RegionalOffice,of the National Labor Relations Board,6 and alsomailed a letter(certified-return receipt requested) to theCompany advising that the Union represented a majority4 The regular drivers were Mike Power,Dellis Reich,Dennis Reich (whoare twin brothers), and Michael Regan(a half brother of Robert Kelly). Thelatter is alleged in the complaint to be a foreman, but, for reasons explainedinfra,Ifind this allegation not to have been sustained by the evidence. Theregular part-time driver was John O'BrienMichael Regan was apparently not invited to the meeting because of hisrelationship to Robert Kelly. Power testified that John O'Brien. the regularpart-time driver, knew about the meeting,but did not attend becauseO'Brien's father and Robert Kelly were close friends.6Case 18-RC-9850 (G C. Exh. 6). KELLY TRANSFER, INC.331of its employees employed as drivers and requesting ameeting for the-purpose of collective bargaining. Due tothe rather haphazard way in whichmail ishandled by theRespondent the record is not altogether clear as to the ex-act time when Robert Kelly was apprised of this action bythe Union. That is to say, Respondent'smail ishandled inthe normal course by its bookkeeper, David Pinks.' It is hisresponsibility to receive and sort the incoming mail for theRespondent and he normally goes to the offices of Respon-dent (in Kelly's home) during the middle or latter part ofthe week for this purpose. He testified that it was Wednes-day or Thursday, January 9 or 10, when he first saw in themail something that resembled the petition for electionfiledby the Union. He immediately sent it to theCompany's attorney and did not recall when he notifiedRobert Kelly of its receipt. The Union's letter, above re-ferred to, was apparently kept in the Post Office untilsigned for by Pinks on January 18. The Company neverresponded to the Union's letter of January 4.Also, on Friday, January 4, Michael Power had a con-versation withMichael Regan concerning the previousevening's activities. The conversation took place behindPliam'sLinoleum Company (a customer of Respondent)around 6:30 p.m. Both participants agreed that Power toldRegan that Power and the two Reich brothers met with aunion representative the previous evening and, accordingto Power's testimony, the discussion centered around howthismight affect the Company. Regan asked if Power in-tended to tell Bob Kelly, to which Power replied that hehad promised the Reich brothers that he would not sayanything about the meeting and asked Regan to do like-wise.According to Regan, Power said that Kelly would befinding out about it the following week anyway.8Power testified that the following Monday morning, atabout 10-a.m., he telephoned Kelly from Carson Pirie Scottand told him that "we talked to the Union organizer." Kel-ly inquired who was the one that called the organizer, butPower did not respond directly. That is to say that henamed the three who participated in the meeting withoutspecifically naming the employee who contacted the organ-izer.Kelly indicated that he was disappointed that the em-ployees did not talk to -him first and said, "Well, we'reprobably going to have to make some changes in theCompany's policy, maybe lay somebody off."Kelly recalled a telephone conversation with Power onMonday, January 7, but claimed that it took place in theevening after dinner. According to Kelly's testimony, Pow-er said that he, Dellis, andDennishad had a meeting;when Kelly asked the purpose of the meeting, Power re-sponded that they had some grievances. Kelly responded,"Well, it's funny they didn't come to me with the griev-7 Pinks is alsosecretary-treasurerof the Company.aRegan further testified that he had a discussion with Kelly concerningthe conversation with Power, but "not until after, you know, he (Kelly) hadfound out about it." This conversation,according to Regan's testimony, didnot take place until a week later, i e., Saturday, January 12. When Reganwas asked how he knew that Kelly had "found out about it," Regan re-sponded,"I guess he must have told me " Kelly,on the other hand, testifiedthat he first learned of the union activity on Friday night, January 11, whenhis brother Mike Regan called him and said that he (Regan)had been"talking to the fellows..and said they were going to the Union."ance. Perhaps I know what the grievances are, Mike. Theyare terminated, they are through." Kelly denied that theword union was ever mentioned in that telephone conver-sation.9C. The Discharges of Dellis and Dennis ReichDellis Reich was employed by-the Company as a truck-driver from 1969 until his discharge on January 11, 1974.His brother,Dennis-Reich, worked for the Company fromJune 1971, also as a truckdriver, until his discharge on Jan-uary 11, 1974. There is no issue raised-by the Respondentwith respect to the driving competency of either of thesetwo, employees; rather they were assertedly discharged be-cause of their alleged propensity for drinking.As respects Dellis Reich, the record, shows that on oneoccasion in 1969 and another in 1970, he was convicted ofdiving with an open bottle of liquor in his car, the result ofwhich his diver's license was revoked for a period of time.Nevertheless, Dellis continued to work for the Company asa driver since Minnesota law permits professional driverstodriveunder a separate chauffeur's license. TheRespondent's insurance carrier required that from March1, 1970, until April, 1973, Dellis Reich be placed on a non-standard policy which necessitated a higher premium.However, Dellis Reich paid the additional premiums forthis nonstandard insurance policy, so that Respondent didnot suffer on this account.As respects Dennis Reich, the record reflects that he alsowas convicted of an open bottle violation prior to his em-ployment in 1971, but it does not appear thathis licensewas revoked. The record further reflects that there were notraffic violations involving Dennis Reich subsequent to1971 until his discharge. Nevertheless, Robert Kelly testi-fied as to several drinking incidents which occurred at so-cial events during 1971 and 1972, which embarrassed himand which resulted, according to his testimony, in warningsto the employees.109 To the extent that their versions of the conversation differ, I creditPower who impressed me as an honest and forthright witness, and addition-ally was testifying as an employee against his current employer (seeGeorgiaRug Mill,131NLRB 1304, 1305 (at fn. 2) (1961). enfd as modified. 308F 2d 89 (CA 5, 1962),Astrosystems, Inc,203 NLRB 49 (1972) Kelly alsotestified articulately and with apparent candor respecting many matters, butwas quite vague, indefinite,and inconsistent when it came to the criticalissue of when he first learned of the union activity, and when he decided todischarge the Reich brothers as discussedinfraMoreover,Ihave considered that Kelly may have made a mistake whenhe attributed the cause of the grievances to the fact that the Reichs had beenterminated since even under the Respondent's theory ofthe case, the Reichsdid not become aware of their discharge until Thursday, January 10.Respondent offered some documentary evidence (Resp. Exh. 11) whichwas intended to show that Kelly was making deliveries for Carson PineScott on January 7 and therefore could not have been at home at the timethat Power claimed he called Kelly. However, Respondent's attorney ac-knowledged that the exhibit only showed that Kelly made deliveries forCarson Pine Scott on January 7 without showing the time of such deliveriesTherefore,the exhibit does not necessarily negate Power's testimony in thatreard° Both Dennisand Dellis Reich admitted to drinkingat the social events,but denied that it was as extreme as Kelly claimed,or that they were in anyway warned or threatened with discharge following any such event I haveno doubt that Kelly was perhaps embarrassed with some of the conduct ofthe Reich brothers which occurred at parties as a result of their drinking,but I doubt that he connected this with their employment to the extent of.Continued 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDKelly further testified as to one incident during the sum-mer of 1973 when Dellis Reich called him from a bar andsaid that he was not going to be in the following day be-cause he was "going north," and that Dellis on that occa-sion sounded as if he had been drinking. Dellis Reich ac-knowledged calling Kelly on that occasion, but contendedthat he asked for a day off to count against his vacation.Kelly replied that it would be all right if he could get areplacement. Although Kelly did not apparently view seri-ously Dellis Reich's taking a day off, he was apparentlytroubled that when Dellis spoke with him over the tele-phone Dellis appeared to be underthe influenceof alcohol.Shortly thereafter, Kelly contacted a police officer, Rich-ard Rood (who was also employed by the Hennipen Coun-tyAlcohol Safety Action Project) and requested that hespeak to his employees on the subject of drinking and driv-ing. Rood made such a talk at a restaurant to Respondent'semployees in August 1973.Kelly testified that in late November or early December1973, he began getting reports that following workinghours on Fridays, after they received their checks, theReich brothers would proceed to a bar, have a few drinksand then drive the Company truck home in such a condi-tion.He further testified that that was "the final thing."However, he did not reach a conclusion to discharge themat that point in time as the evidence discloses that he raisedthe issue of their drinking at a board of directors meetingof the Company held on December 27, 1973.11 Kelly testi-fied that, at that meeting, he advised the other participantsthat the discharge of the Reich brothers was under consid-eration, and requested their opinion. Kelly further testifiedthat the decision was made at that time. However, at an-other place in his testimony, Kelly stated that "the actualfinal decision [to discharge Dennis and Dellis] was made, Ibelieve, on New Year's day." 12In any event, following the decision to terminate, Kellydetermined that such decision was to be communicated tothe Reich brothers by letter rather than a personal confron-tation. He testified that he determined to call his insuranceagent, Tom Napier, the following day and request the lat-ter to write a letter substantiating a telephone conversationwhich the two men had the first part of December relatingto the problems concerned with drinking and driving.drivers that he had been concerned about the problem inDecemberbut wanted to wait until the holidays were overbefore bringing it to their attention. Napier performed asrequested, i.e., he dictated the letter, his secretary typed it,and he signed it the same day. However, before she wasable to mail it to Kelly, the latter stopped by Napier's of-fice and picked it up by hand.Kelly testified that it was on January 2 that he made therequest and picked 'up the letter, as aforesaid. He then"took the letter immediately out to [his] wife at McCarthy'sRestaurant,"where she was employed as a secretary.There, Kelly, with the assistance of his wife, drafted a letterto both Dellis and Dennis Reich, which Mrs. Kelly typedand Robert Kelly signed. The letters (which were identicalexcept for name and address) were dated January 4, andstated as follows:Dear Dellis (or Dennis):Our rising costs of operation naturally preclude usfrom incurring any unnecessary expenses. Employeedriving records have been closely scrutinized by ourinsurance agents and will reflect in their rates to usmore than ever this year.The accompanying letter and resulting subsequentmeetings of our directors have brought us to the pointof making some changes.After careful consideration of this situation and yourpersonal drivers record,we find it necessary to termi-nate your employment.Such termination will be effec-tive as ofFriday,January11, 1974.Please leave your truck, keys and all materials belong-ing to Kelly Transfer, Inc. at Pliant Linoleum Compa-ny,West Broadway and Washington Avenues North.You will receive terminationpay by mailafter Janu-ary 18, 1974.Cordially,Napier, a witness for the General Counsel, testified thatKELLY TRANSFER, INC.he received a telephone call from Kelly sometime after theRobert E. Kelly,holidays,13 stating that he (Kelly) was having problemsPresidentwith his drivers again and requested Napier to draft a letterwhich Kelly could show to the drivers respecting this prob-lem. Kelly also requested that Napier predate the letter toDecember 21, 1973, so that Kelly could indicate to thethreatening them with discharge therefor. In any event, the incidents oc-curred at times rather remote from the time of`discharge.iIPresent at that meeting were Kelly, Michael Regan,his brother JamesRegan,and David Pinks.This was, assertedly, following a discussion of the matter with his wifeover the telephone on New Year's Eve.13He was unable to recall a specific date; he testified that normally hewould have been able to reconstruct such specific date from hissecretary'sstenographic notes However, apparently, the request came while his secre-tary was in his office and she utilized a piece of paper rather than her pad intaking the letter, and thereafter disposed of the piece of paperTo each of the letters was attached the letter from Napi-er to Kelly which stated as follows:Dear Bob:This letter is to advise you again that the insurancecompany has a complete list of -drivers, date of birthand driver's license numbers covering all employedpersons operating the vehicles insured under your pol-icy.As you know, we had a very difficult time in continu-ing insurance for Dellis Reich due to his open bottlecitation and for sometime had to maintain him in a KELLY TRANSFER, INC.non-standard market. The insurance companies arevery concerned as to the driving records of all driversof vehicles and thus I must urge and pre-warn you toreconsider your employees hiring policy as it is imper-ative that you maintain employees that are mature intheir driving habits by maintaining good personal andcommercial motor vehicledrivingrecords. Your insur-ance could be seriously jeopardized and will be in-creased or cancelledif youmaintain drivers with poordriving records.I hope that this letter finds you well and looking for-wardto a very happyholiday season and will lookforward to receivingthe up-to-date drivers names,birthdates and driver's license numbers as soon as pos-sible.Thank you for yourhelp in this matter.Shouldany questions arise, please do not hesitate to call me.Sincerely,VALLEY VIEW, INC.Tom Napier,VicePresident 14Margaret Kelly testified that during the telephone con-versationwith her husband on New Year's Eve, she"thought he was finally getting around to doingit," i.e.,making up his mind to terminate Dellis and Dennis Reich.She offered to type a letter for him when he "got his stufftogether," since she assumed he would want to notify themby letter. She further testified that Kelly came out to therestaurant on the afternoon of Friday, January 4, at about2:30 or 3 p.m.; that he had a letter written out in longhandon yellow paper "pretty much what he wanted to say," andthat after some discussion as to content, she typed it. Kellythen signed them and left them on her desk, followingwhich she "ran them through the [postage] meter." Shethen placed them in the outgoing mail box and that was thelast she saw them.The envelope in which Dennis Reich's letter was deliv-ered shows a red Pitney-Bowes postmark dated January 7and a U.S. Postal Service postmark dated January 8 (G.C.Exh. 14). Margaret Kelly explained this by testifying thatshe alwayssetsup the meter in the morning afterthe mailhas come so that, assuming this practice was followed onthe day in question, she would have set up the meter onFriday morning January 4 to indicate January 7.The letters were actually delivered by mail to the Reichbrothers, and were received by them on Thursday, January10.The following day, Friday, January 11, Dennis Reichhad a conversation with Michael Regan in the lunchroomat Carson Pine Scott's. Noone else waspresent, and theirrespective versions of the conversation are at substantialvariance. Reich stated thatReganthought it was a "dirtything" that the employees did not inform Robert Kelly be-14As a matter of fact,the census information referred to in Napier's letterhad already been supplied on December 3, 1973(see Resp.Exh. 5).Napier testified that the holiday felicitations were suggested by his secre-tary.333fore they contacted the Union, but indicated that if Denniswould "not go on with the Union and would go along withRegan," the latter would attempt to arrange a meeting withDennis and Bob Kelly at the latter's home. Dennis indi-cated initial acceptance of the idea, following which Regantelephoned his brother at the latter's home. Regan returnedand advised that Dennis would be able to return to workbut he did not think that the same would apply to Dellisbecause Kelly thought that "Dellis is the one that orga-nized this Union." During the conversation,Regan indi-cated that the reason for the discharge of the Reich broth-ers was because they joined the Union without first inform-ing hisbrother.Regan testified that Dennis Reich came into the lunch-room and handed Regan a note the substance of which wasthat the NLRB had received the grievance and it was un-der investigation." Regan further testified that Dennis "ex-pressed a fear of losing his job," and wanted to know ifanything could be done.16Reganreplied that he wouldtelephone his brother to see if a meeting could be arranged,and did so at I1 a.m. that morning. It was arranged thatDennis could speak with Kelly the following day, and Re-gan returned to the lunchroom to advise Dennis. Regantestified that "Bob is willing to talk to you, but I don'tknow about Dell." 17 Dennis responded that he did notknow whether he would be willing to talk without Dellis ornot to which Regan said "Ok, fine, do what you think isbest."Dennistestified further that he saw Regan after workthat day and told him that he had not made his mind uprespecting coming back to work and that he would let Re-gan know the following morning. Regan testified, that, onthat occasion, he met Dennis and Mike Power at the barand said that what had happened was Dennis' own faultand that there was nothing that Regan could do about it.The following morning, according to Dennis' testimony, hecalled Regan at the latter's apartment and told him that he"would not go [Regan's] way in the Union when the othertwo would more than likely be out of a job." 1815The allegednote wasnever introduced into evidence;Regan testifiedthat he probably lost it16Regan stated that they did not discuss the dischargeletter"specifical-ly." but he (Regan) "was awareof what had transpired,"and that Dennis"was aware that [Regan]was aware"Regan wasnot interrogatedas to howhe became"aware of whathad transpired "17 It is interestingthatRegan includedthe latter phrase of the above-quoted sentencesince he hadjust testifiedas follows asrespectshis tele-phone conversationwith Kelly:A. I said, "Denniswould like to have a talk with you," I says, "isthat possible') " And Bob said, "Sure, it's possible I'll be more thanhappy to talktoDennis" He told me to tell him to comeover at IIo'clock the next day, SaturdayQ. Anythingelse in that discussion?A Nothing, that was allQ. All right, when did you nexttalk to Dennis9A I walked backinto the lunchroomand I told him, I say, "Bob iswilling to talk to you," but I says, I don't know about Dell" Dell wasout of town at the timeI says, "I don't know if he'll talk toDell or not,Dell is goingto have to set up hisown arrangement,but he will talk toyouAfter a considerationof all factorsbearing on credibility. includingdemeanor,Ihave concluded that credibility must be resolved in favor ofDennis Reich On thispoint I have considered,inter alto,the foregoing (1)Continued 334DECISIONSOF NATIONALLABOR RELATIONS BOARDThe following morning, Saturday, January 12, Reganhad a conversation with his brother, Robert Kelly, at thelatter's home. According to Regan (Kelly did not testify asto_ this conversation), Kelly was mad and upset, apparentlybecause he was under the impression that Regan was in thegroup that had talked to the union organizer. Kelly askedRegan "do you want to tell me about the meeting you hadthe other night?" Regan replied that he did not attend thatmeeting and had nothing to do with it. Regan didnot testi-fy further as to what else transpired at the meeting with hisbrother.Respondent proffered evidence which tended to showthat on or about January 3, Kelly contacted one ThomasFedora (who had previously worked for the Company sev-eral years prior thereto) for the purpose of soliciting hisemployment with-the Company as a truckdriver. Fedoraagreed, and reported for work on Monday, January 14.Respondent contends that this buttresses its argument thatthe decision to discharge the Reich brothers was madeprior to the Respondent's knowledge of theirunionactivi-ties.However, the record shows that the other truckdriver,John O'Brien,quit his employment in February; that dur-ing the last 9 months of 1973, O'Brien regularly worked atleast3 or 4 days a week whereas during the first severalweeks-of 1974 (until he quit) he worked only I day perweek. Accordingly, it would seem thatit isjust as reason-ablean inferencethat Kelly knew of O'Brien's intentionsand hired Fedora to replace himas itis that Kelly hiredFedora to replace the Reich brothers.19Analysis and Concluding Findings as to the 8(a)(3)AllegationAs previously mentioned, Respondent defends this as-pect of the case on the grounds that: (1) ][t had ample basisfor discharging the Reich brothers prior to the commence-ment of the union campaign; (2) Kelly made the decisionto discharge them prior to their participation in union ac-tivities or his knowledge of any such participation. I find,based upon a consideration of the record as a whole, thatthe evidence does not sustain these contentions.At the outset, it is apparent that Kelly viewed the organi-zational activities of his employees with great antipathy.This is'evidenced by the testimony of his brother, MichaelRegan, who stated that Kelly was very mad and upset withhim when Kelly was under the impression that Regan hadattended the union meeting. This would seem to be a rath-The fact that Regan failed to produce the note which was assertedly handedto him by Dennis,which,according to Regan,prompted the conversation;(2) There would have been little reason for Dennis to advise Kelly that "agrievance" had been presented to the Board for investigation, (3) Kelly didnot testify as to any conversation he had with his brother on Friday morn-ing; it will be recalled that Kelly testified that he first learned of the unionactivitiesby a telephonecall from Reganon Fridayevening, and did notmention any request by Dennis for any consideration regarding employ-ment; (4) Regan testified that"Dennis expressed a fear of losing his job,"the fact is that Dennis had already been notified the day previously that he-had been discharged effective January 1119Kelly testified that on or about the first or second week in January, theCompany lost a client whom O'Brien served almost exclusively O'Brien wasnot called as a witness although it was not shown that he was unavailable.Subsequently,Respondent hired another truckdriver,BillKronstedter normaland expected reaction to one who viewed hiscompany in the paternalistic manner previously described.The animus is also, of course, reflected in Kelly's threat oflayoff communicated to Power, as well as Regan's state-ments to Dennis Reich on January 11.It cannot be gainsaid that for several years prior to theevents here in question, Kelly had wrestled with-and hadbeen frustrated by-the Reich brothers' "drinking prob-lem."However, the most serious aspect of this problemthat appears on_ the record had to do with the open bottleviolation of Dellis Reich which resulted in his being placedon a premium insurancepolicy from 1971 to April 1973.20Nothing had occurred since that remote time with respectto either of the Reich brothers' driving records whichwould give rise to a decision to discharge both of themexcept for the unsupported "reports" which Kelly asserted-ly received during late November or early December thattheReich brothers were driving their trucks home afterwork under the influence of alcohol. I note the absence ofany corroborative testimony on this important point, aswell as the Reich brothers' denial that Kelly ever raised thematter with them prior to the discharge.But even assuming the events transpired as Kelly de-scribed them, he admittedly did not make a decision at thattime to discharge the brothers because of their conduct.Indeed, he did not make the decision following a discus-sionof the matter at the December 27 meeting of the boardof directors (although Kelly, early in his testimony, statedthat "the decision was made by him at that time"). Kellyfinally testified that the decision was made by him on Jan-uary 1, following a discussion of the matter with his wifethe previous evening. However, except for his wife, Kellynotified no one of such decision, and the Reich brotherswere not apprised of it until they received the letters onJanuary 10.21Meanwhile, the Union meeting took place on Thursdayevening, January 3, and Mike Power told Michael Reganabout it the following day. Considering the closely knitrelationship between Robert Kelly and his brother, it maybe reasonably inferred that Regan told his brother aboutthe events shortly after he learned about them. But, in anyevent, I have found that Power told Kelly about the meet-ing on Monday morning, January 7. I am convinced, andtherefore find, that Kelly lost,no time thereafter in makingthe decision to discharge the Reich brothers, and requestedthe predated letter from Napier to make it appear that thereason for the decision, and the decision itself, related backto the events which occurred in 1973. Indeed, it appearsthat Kelly was so intent upon "scotch[ing]-the lawful mea-sures of the employees before they progressed too far to-ward fruition" 22 that he was not content to receiveNapier's letter in the ordinary course of mail but ratherhurriedly picked up the letter at Napier's office. He thenproceeded immediately to the office of his wife for the pur-20 Even this did uotresult in economic disadvantage to the Respondentsince Dellis made up the difference out of his own pay.21 1 note the discrepancy in the testimony of Kelly and his wife to theextent that Kelly testified that he requested and received the letter fromNapier the following day, January 2, and immediately requested that hiswifetypeand mail the letters to the Reich brothers. Margaret Kelly testifiedthat Kelly requested her to type the letters on January 4-22N.L RB v Jamestown Sterling Corp.,211 F.2d 725 (C A. 2, 1954) KELLY TRANSFER, INC.335pose of typing it. I am convinced that this event took placeon the afternoon of January 7 and not on the afternoon ofJanuary 4 as she testified. This finding is notonly corrobo-rated by the postmarks which appear on the letter, but Ifind it incredible that Kelly, who went to such great effortsto secure the'letter posthaste from Napier without it beinghandled in the normal course of mail, would allow the dis-charge letter to be handled in the "matter-of-fact" way inwhich Margaret Kelly described it.Finally I am persuaded by the commentsmadeby Kellyto Power on January 7, and by Regan on Friday, January11, to the effect that Robert Kelly apparently concludedthatDellis Reich was the prime instigator of the Union(since,among other things, the originalmeetingwas held inhis house) and therefore, through his brother Michael Re-gan, sought to explore the possibility of creatinga cleavagebetween the two brothers by inducingDennisto forego theUnion.Accordingly, based upon directas wellas circumstantialevidence in the record, I find and conclude that RobertKelly was aware of the union activities of the Reich broth-ers at the time he made the decision to discharge them, andthat such conduct was, in fact, "the- straw that broke thecamel's back." It is by now well established that eventhough sufficient grounds may have existed to warrant dis-charge, if it was union activity which actually triggered theaction, a violation of the Act resulted. The principle is wellstated by the Court of Appeals for the Second Circuit inN.L.R.B. v. Great Eastern `Color Lithographic Corporation,309 F.2d 352, 355 (C.A. 2, 1962), enfg. 133 NLRB 911(1961):The issue before us is not, of course, whether or notthere existed grounds for discharge of these employeesapart from their union activities. The fact that the em-ployer had- ample reason for discharging them is of nomoment. It was free to discharge them for any reasongood or bad, so long as it did not discharge them fortheirunionactivity.And even though the dischargemay have been based upon'other reasons as well, if theemployer was partly motivated by union activity, thedischarges were violative of the Act. [Footnote omit-ted.] If, for example, the employer had long contemp-lated discharging Pellizzari for his inveterate smokingin violation of plant rules, and his joining the unionwas merely the final straw, the discharge must be heldto be improper,D. The Supervisory Status of Michael ReganThe complaint alleges that Michael Regan was a super-visor within the meaning of Section 2(11) of the Act, at thetime of the events herein. The evidence reflects that Reganwas a truckdriver for Respondent, performing generallythe same duties and functions as the other truckdrivers de-scribed above. There is no evidence that he had the author-ity to hire or fire other employees, or, generally to directthem in their work. He was paid the same rate per hour asthe others received, and the record does not reflect that heenjoyed any special privileges not enjoyed by the other em-ployees except that he did, on occasions, have authority onbehalf of Robert Kelly to call other drivers (casual employ-ees) to work when there was a demand for them.-Neverthe-less, as abrother of the owner and president of the Compa-ny,Michael Regan possessed a position and status in thecorporate hierarchy which was superior to that of the otherdrivers. Thus, he was being considered as a candidate forvice president of the Company, and participated in theboard of directors meeting December 27. There, he wascalled upon and did voice his opinion with respect to thesuitability of the Reich brothers for continued employ-ment.Moreover, he admittedly acted as a conduit betweenDennis Reich and Robert Kelly on January II respectingthe tenure of employment of the Reich brothers.In view of all the foregoing, I find that Regan, althoughnot possessingor exercising that degree of authority andresponsibility to constitute him a Section 2(11) supervisor,was sufficiently "allied with management" to constitutehim a representative of management whom the employeescould reasonably believe imparted to them the decisions ofmanagement23Accordingly, I find and conclude that thestatements made by Regan to Dennis Reich that: employ-ees had been discharged because of their activities on be-half of the Union; that Dennis could return to work if hechanged his mind about the Union but that Dellis couldnot return to work because he was the principal organizerof the Union, all constituted interference, restraint, andcoercion within the meaning of Section 8(a)(1) of the Act.24E. The Alleged Refusal To BargainThe complaint, as amended at the hearing, alleges thefollowing to constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b)of the Act:All full time andregularpart-time drivers employedby Kelly Transfer, Inc., excluding office clerical em-ployees, guards and supervisors as defined in the Act.The Respondent does not seriously contest this allega-tion, and the evidence fully supports it. Accordingly, I find.and conclude that the foregoing unit description is appro-priate for bargaining.It further appeared that at the time the Union made itswritten request for recognition and bargaining, as abovedescribed, it represented three of the five employees thencomprising the unit. I therefore find and conclude that itrepresented a majority of the employees in the unit at thetime ofsuch demand. Respondent did not reply to the de-mand either orally or in writing. Rather, it embarked- upon23 SeeSwift & Company,115 NLRB 752, 753-754 (1956): see alsodiscus-sion of this issue inN.L R B. v. -Bell Aerospace Company, Diu. of Textron,Inc,416 U S 267 (1974),M J Pirolh and Sons, Inc,194 N-LRB 241. 249(1971), enfd 80 LRRM 3170 (C.A. 1, 1972),Wichita Eagle & Beacon Pub-lishingCo. v. N.L.R.H.480r F.2d 52-(C.A. 10), cert denied 416 U.S. 982(1974):Arduini Manufacturing Corp153 NLRB 887, 890-891 (1965). ,241 have alsotakeninto consideration Regan's statement as bearing onthe reasonfor the dischargesin reachingmy conclusion as to the 8(a)(3)allegation.However, I do not findsufficientevidence thatany of the state-ments madeby Regan "createdthe impressionthat Respondentwas engag-ing in surveillanceof employees'unionactivities";therefore I will recom-mend that that allegation in the complaintbe dismissed. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDa countercampaign to undermine and destroy the Union'smajority status. This campaign included, as above de-scribed, the discriminatory discharges of two of the em-ployees comprising the majority status of the Union, andthus made resolution of the representation question impos-sible by way of a Board-conducted election 25 Under thesecircumstances,a Gissel-typeremedy requiring Respondentto bar ain with the Union, upon request, is clearly appro-priate.Respondent's unfair labor practices indicate a generalattitude of opposition to the purposes of the Act. Accord-ingly, a broad cease and desist order is necessary and ap-propriate to effectuate the policies of the Act.Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's op-erations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce, andthe free flow thereof.V. THE REMEDYIt having been found that Respondent committed cer-tain unfair labor practices, it must be ordered to cease anddesist from further engaging in such conduct and to takeremedial action designed to effectuate the policies of theAct.The Respondent unlawfully refused to, bargain with theUnion on demand; accordingly, it must be ordered to bar-gain with the Union, in the unit found appropriate, upondemand. In the event an agreement is reached, embodysuch understanding in a signed agreement.Ithaving been found that Respondent discriminatedagainst its employees by discharging them, it must be or-dered to reinstate them, and to make them whole for anyloss of earnings they may have suffered as a consequenceof the unlawful discrimination in the manner prescribed bythe Board inF.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962) 2725 The Union withdrew its petition in Case I8-RC-9850 on March 5(G.C. Exh. 7)26 SeeN LR.B v. Gissel Packing Company, Inc.,395 U_S. 575, 613-614(1969). See alsoRoyal Aluminum Foundry, Inc.,208 NLRB 102 (1974),FelsaKnittingMills, Inc.,208 NLRB 504 (1974);PlasticComposites Corp.,210NLRB-728 (1974).27 Respondent contends that the ordinary remedy of reinstatement of thealleged discriminatees should not be applied in the instant case because oftheir, propensity for alcohol. In support of such contention, Respondentpoints to a rule of the Minnesota Public Service Commission which statesthat no motor carrier shall allow one of its vehicles to be driven where theperson is "addicted to the use of narcotics or habit forming drugs, or exces-sive use of alcoholic beverages or liquors." Respondent cites in support ofits argument the case ofN.L R.B v Big Three Industrial Gas & EquipmentCompany,405 F2d 1140 (C A. 5, 1969).It is truethat the record reflects that the Reich brothers indulged in theuse of alcoholic beverages,perhaps to an excess on occasions.However,there is no evidence that the Public Service Commission or any other publicauthority ever warned or threatened the Respondent with sanctions if itcontinued either of the brothers in its employ; and neither of the brothershave had their driving licenses revoked for any such reason since 1970. Evenduring that period the Respondent allowed Delhs Reich to continue towork.CONCLUSIONS OF LAW1.Kelly Transfer Inc., Respondent herein, is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.Over-the-Road, City Transfer, Cold Storage, Groceryand Market Drivers and Helpers, Inside Employees, LocalNo. 544, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3.All full-time and regular part-time drivers employedbyRespondent, excluding office clerical employees,guards, and supervisors as defined in Section 2(11) of theAct, constitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b) of theAct.-4.The Union was, on January 3, 1974, and at all timesthereafter has been, the exclusive collective-bargaining rep-resentative of the Respondent's employees in aforesaid ap-propriate unit.5.By refusing to bargain with the Union, upon its re-quest the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.6.By discriminating against Dellis Reich and DennisReich in the manner set forth above, Respondent has en-gaged in conduct to discourage membership in the Unionin violation of Section 8(a)(3) and (1) of the Act.7.By the foregoing conduct, by coercively interrogatingemployees concerning their union activities, by threateningemployees with layoff because of their union activities, byadvising employees that employees had been dischargedbecause of their activities on behalf of the Union, and byinstructing an employee that he could return to work if hewould refrain from union activities while another employeewould not be permitted to return to work because of hispreeminence in the union campaign, Respondent has en-gaged in, and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:The facts in theBig Three Industrialcase are distinguishable since in thatcase the discriminatee had been convicted of four traffic violations within a12-month period and was therefore an "habitual violator" as defined in theTexas statutes. As pointed out above, no such finding of violation has everbeen made with the respect to the discrimmatees in this case, and thereforethe normal remedy should apply, KELLY TRANSFER, INC. '337ORDER28Kelly Transfer, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from.(a)Refusing to bargain collectively in good faith withthe Union as the exclusive representative of-its employeesin the aforesaid appropriate unit.(b)Discharging or otherwise discriminating against itsemployees because of their union membership and activi-ties.(c)Coercively interrogating employees concerning theirunion activities, threatening reprisals for joining the Unionor engaging in union activities, promising benefits for re-fraining from engaging in union activities, or in any man-ner interfering with, restraining, or coercing employees inthe exercise of their rights to self-organization, to form,join, or assist any labor organization, to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act.(a)Upon request, bargain collectively with the Union asthe exclusive representative of all employees in the appro-priate unit with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-28 In the event no exceptions are filed asprovidedby Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102.48 of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and order, and all objections thereto shall be deemedwaived for all purposes.ment, and if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Offer to Dellis Reich and to Dennis Reich immedi-ate and full reinstatement to their former positions or, ifthose positions no longer exist, to substantially equivalentpositions, without prejudice to seniority or other rights andprivileges, and make each of them whole for any loss ofpay which they may have sufferedas a resultof the dis-crimination against them in the manner set forth in thatportion of this decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records,socialsecurity payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c)Post at its premises in Minneapolis, Minnesota, cop-ies of the attached notice marked "Appendix." 29 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 18, after being duly signed by the Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify said Regional Director, in writing, within 20days from date of this Order, what steps Respondent hastaken to comply herewith.29 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."